Citation Nr: 0124560	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as zero percent 
disabling.

2.  Entitlement to an increased evaluation for bilateral 
tympanic membrane perforation, currently evaluated as zero 
percent disabling.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1970 and from April 1970 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, wherein the veteran's claim for increased 
evaluations for bilateral defective hearing and bilateral 
tympanic membrane perforation were denied.  Appeals of three 
additional claims that were denied in the August 1995 rating 
decision (increased evaluations for an eye disability, back 
disability, and tinnitus) were perfected; however, in a 
February 1998 statement the veteran expressed satisfaction 
with the action taken on the other issues and only wished to 
proceed with his appeals for increased evaluations for 
bilateral defective hearing and tympanic membrane 
perforation.

The Board notes that the veteran stated in an August 1996 
notice of disagreement and a February 1998 statement that he 
suffers from chronic ear problems.  A March 1999 fee-based 
E.N.T. examination includes findings of clear discharge and 
red, swollen mucosa in the right middle ear.  Moreover, 
medical bills dated from August 1990 to February 1998 note 
treatment for various ear disorders.  To the extent that the 
veteran's statement and these findings raise additional 
issues, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1. Bilateral defective hearing is measured at Level I in the 
right ear, and Level II in the left ear, equating to a zero 
percent rating.

2.  The veteran has a scarred left tympanic membrane from 
prior perforation and large perforation of the right tympanic 
membrane.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
perforated right tympanic membrane have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Tables VI and 
VII, Diagnostic Code 6100 (2001).

2.  The criteria for an initial compensable evaluation for a 
perforated right tympanic membrane have not been met. 38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7,4.87, 
Diagnostic Code 6211 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
September 1995 statement of the case and the February 2000 
supplemental statement of the case (SSOC) of the relevant 
laws and regulations, and provided the precise language of 
all of the criteria for the diagnostic codes under which his 
disabilities are evaluated.  As a result, the veteran has 
been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran is aware of his right to a personal hearing, although 
he has declined to avail himself of that right during the 
current appeal.  The veteran indicated that he received 
treatment for his ear disorders through a private physician.  
Records from this physician have been associated with the 
claims file as well as the findings of a March 1999 fee-based 
VA examination. 

The factual development in this case that is reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.  38 U.S.C.A. § 5103A; see Dela Cruz v. Principi, No. 
99-158 (U.S. Vet. App. Aug. 21, 2001)). 


Factual Background

Service connection was established in a May 1970 rating 
decision for bilateral defective hearing and bilateral 
tympanic membrane perforation; thereafter, the veteran 
returned to active duty.  

Treatment records dated in February 1995 from Dr. Wachsmuth, 
the veteran's private physician, relate findings and 
treatment from examinations in 1986, 1988 and 1990.  Such 
findings include high pitch hearing loss bilaterally and 
cicatrization of the tympanic membrane bilaterally.  

A physical report dated in June 1995 from Dr. Webler, another 
private physician, related findings and treatment from 1990 
to 1994.  Such findings include granulated tympanoplasties on 
both ears and perforation on the right ear that consisted of 
a massive atrophical tympanic membrane.

Records from the Ears, Nose and Throat (ENT) Clinic at the 
Second General Hospital dated in March 1995 note the veteran 
had perforation associated with the right ear.

In July 1995 the veteran was examined by Dr. Losch, a private 
ENT specialist.  The physician noted scars in the left 
tympanic membrane and central perforation in the right 
tympanic membrane.  The findings of an audiological 
evaluation of air conduction pure tone thresholds, in 
decibels, were as follows:





HERTZ



1000
2000
3000
4000
Ave.
RIGHT
20
30
40
50
32
LEFT
30
50
55
60
45

Service connection for the disabilities at issue was re-
established in an August 1995 rating decision and a non-
compensable (zero percent) rating was assigned for each 
disability based on the severity of them at that time.

Records of treatment from Dr. Webler dated from 1995 to 1998 
note acute perforation of the right eardrum.

The veteran underwent a fee-based VA examination in March 
1999.  Examination of the ears revealed large atrophic scars 
on the left tympanic membrane without perforation and large 
perforation of the right tympanic membrane.  Evaluation of 
the pure tone air conduction thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
20
30
35
60
36.25
LEFT
25
20
35
25
26.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percentage in the left 
ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

1.  Bilateral Defective Hearing

Evaluations of defective hearing range from non-compensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Roman numeral I for essentially 
normal acuity through Roman numeral XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIA of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c). 

In the instant case, since speech recognition was not tested 
at the time of a July 1995 examination, only the findings 
from the March 1999 fee-based examination can be used to 
determine the appropriate rating for the veteran's level of 
disability.  Based on the March 1999 audiometry evaluation 
the veteran's bilateral hearing loss is manifested by an 
average of 36.25 puretone decibel loss with speech 
recognition of 94 percent in the right ear, and an average of 
26.25 puretone decibel loss with speech recognition of 90 
percent in the left ear.  Application of these audiometry 
examination results to Table VI yields a Roman numeral value 
of I for the right ear and a Roman numeral value of II for 
the left ear.  When these Roman numeral values are applied to 
Table VII the result is a zero percent evaluation for 
defective hearing.

In view of the fact that at no time does the evidence support 
a compensable rating, the assignment of separate ratings for 
separate periods of time is not appropriate in the instant 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

The Board is sympathetic to the veteran's assertion that his 
hearing loss warrants a higher evaluation; however, it also 
is aware that there is no discretion in evaluating hearing 
loss because the Board must predicate its determination on 
the basis of the evidence extracted from the audiology 
studies on record.  In this instance, when the findings are 
applied to the appropriate tables the result is an evaluation 
of zero percent.

Since determination of the evaluation of bilateral hearing 
loss is based on well-defined criteria that clearly establish 
an evaluation of zero percent, the preponderance of the 
evidence is against the veteran's claim for a compensable 
initial evaluation.  Where the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine is not for application and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 491 (1990).

2.  Bilateral Tympanic Membrane

Under the schedule of ratings Diagnostic Code 6211, 
perforation of the tympanic membrane, warrants a zero (non-
compensable) rating.  38 C.F.R. § 4.87, Diagnostic Code 6211.  
As there is no compensable rating in the schedule for this 
disability, no higher rating can be obtained.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of zero 
percent.  Where the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
491 (1990).


ORDER

Entitlement to an increased initial evaluation for bilateral 
hearing loss is denied.

Entitlement to an increased initial evaluation for bilateral 
tympanic membrane perforation is denied. 


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

